         Case: 1:21-cv-01095 Document #: 1 Filed: 02/24/21 Page 1 of 7 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


MINDEN PICTURES, INC.,

                           Plaintiff,
                                                             Case No.: 21-cv-1095
                 v.

DOWN UNDER ENDEAVOURS, INC.,

                           Defendant.


                                 COMPLAINT AND JURY DEMAND

          Plaintiff Minden Pictures, Inc. (“Plaintiff”), by its undersigned attorneys Duane Morris

LLP, brings this suit against Defendant Down Under Endeavours, Inc. (“Defendant”), and for its

Complaint alleges as follows:

                                    SUBSTANCE OF THE ACTION

          1.     This is a case of willful copyright infringement in violation of 17 U.S.C.

§§ 106(1), 501 et seq.. Plaintiff seeks compensatory and / or statutory damages in an amount to

be established at trial.

                                               PARTIES

          2.     Plaintiff is the exclusive licensee of the rights to license copyrights in

photographic images created by photographer Mitsuaki Iwago for reproduction, distribution and

display, including the creatively stylized and popular photographic image of a lioness and cub in

the wild, with a principal place of business at 9565 Soquel Drive, Suite 202, Aptos, CA 95003.

          3.     Upon information and belief, Defendant is a corporation duly organized and

existing under the laws of Illinois with a principal place of business located at 520 W Erie St,

Suite 440, Chicago, IL 60654-5700.           Throughout the time period relevant to this lawsuit,


DM2\13798042.1
       Case: 1:21-cv-01095 Document #: 1 Filed: 02/24/21 Page 2 of 7 PageID #:2




Defendant has owned and operated a website used to promote its business services located at the

URL www.downunderendeavours.com (the “Website”).

                                  JURISDICTION AND VENUE

        4.      This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, and therefore this Court has

jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal question jurisdiction), and

28 U.S.C. § 1338)(a) (jurisdiction over copyright actions).

        5.      Personal jurisdiction over Defendant is proper. Defendant is conducting business

in this District and committing torts in this state, including without limitation Defendant’s

copyright infringement, which causes harm in this state and judicial district.

        6.      Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

substantial part of the events giving rise to the claims herein occurred in this judicial district.

                     FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.      Plaintiff’s Business

        7.      Plaintiff is a premier provider of wildlife and nature photos and feature stories.

The creativity and professionalism of its photographers’ work, including Mr. Iwago’s

photographic works, make Minden Pictures’ collection uniquely valuable in the market for

nature photography.

        8.      Among other photographic works created by Mr. Iwago, plaintiff is exclusive

licensee of a photographic image of a lioness and cub in the wild (the “Copyrighted Work”). A

depiction of the Copyrighted Work as registered and exclusively licensed to the Plaintiff is

attached hereto as Exhibit A.

        9.      The Copyrighted Work (along with other photographs) has been registered with

the United States Copyright Office under Certificate of Registration VA 847-928, with an
                                                   2
      Case: 1:21-cv-01095 Document #: 1 Filed: 02/24/21 Page 3 of 7 PageID #:3




effective date of February 18, 1997. Attached hereto as Exhibit B is a copy of Certificate of

Registration VA 847-928 issued by the United States Copyright Office.

       10.     Plaintiff published the Copyrighted Work on its website, along with copyright

management information in the metadata of the digital photograph.

B.     Defendant’s Unlawful Activities

       11.     Plaintiff discovered that Defendant was infringing Plaintiff’s exclusive copyright

in the Copyrighted Work by reproducing, displaying and distributing the Copyrighted Work on

its Website.

       12.     Specifically, Plaintiff discovered the Copyrighted Work reproduced, distributed

and publicly displayed, without Plaintiff’s authorization, at the following Website page URL’s:

              https://www.downunderendeavours.com/bios/corinne-goodman-2;

              https://www.downunderendeavours.com/travel/africa-endeavours-launch

              https://cdn.downunderendeavours.com/slir/w500/wp-
               content/uploads/2016/08/feat_African-Lion.jpg; and

              https://cdn.downunderendeavours.com/wp-content/uploads/2016/08/African-
               Lion.jpg

       13.     Copies of screenshots of the Defendant’s infringing reproduction, distribution and

public display of the Copyrighted Work are attached hereto as Exhibit C.

       14.     Defendant’s infringing uses of the Copyrighted Work on its Website was for the

commercial purposes of promoting its travel and adventure services to potential customers.

Defendant sought, and on information and belief has, profited from the infringing use of the

Plaintiff’s Copyrighted Work to promote and sell Defendant’s services to its customers.

       15.     Defendant intended to, and on information and belief has, commercially profited

from the infringement of the Plaintiff’s Copyrighted Work without paying the Plaintiff (or



                                               3
       Case: 1:21-cv-01095 Document #: 1 Filed: 02/24/21 Page 4 of 7 PageID #:4




anyone else) for a license or other permission to reproduce, display, distribute or otherwise use

the Copyrighted Work.

        16.     Defendant was aware that it did not own and had no license or other permission to

use the Copyrighted Work on its commercial Website in order to promote Defendant’s services.

On information and belief, Defendant made no effort to obtain a license or other permission to

reproduce, display and distribute the Copyrighted Work on its commercial Website, acting in

reckless disregard of Plaintiff’s exclusive copyrights, at a minimum.

        17.     Upon discovering Defendant’s infringement, Plaintiff by and through a copyright

enforcement agency with whom it works served notice on the Defendant of its infringing

reproduction, distribution and public display of the Copyrighted Work and demanded that

Defendant cease all such infringing activity, among other relief. Despite that demand, and

follow up demands, Defendant refused to cease all of the infringing reproductions, distributions

and public displays of the Copyrighted Work on its Website for a number of months.

Defendant’s prolonged refusal to cease its infringing uses of the Copyrighted Work constituted

knowing and willful copyright infringement.

                                  FIRST CLAIM FOR RELIEF
                                 COPYRIGHT INFRINGEMENT
                                     (17 U.S.C. § 101 et seq.)

        18.     Plaintiff realleges paragraphs 1 through 17 above and incorporates them by

reference as if fully set forth herein.

        19.     The Copyrighted Work is an original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright laws.

Plaintiff owns the sole and exclusive copyrights in the Copyrighted Work, including without

limitation the right to sue for infringement.



                                                4
       Case: 1:21-cv-01095 Document #: 1 Filed: 02/24/21 Page 5 of 7 PageID #:5




        20.     The Copyrighted Work was timely registered with the Copyright Office prior to

Defendant’s commencement of its infringing activities.

        21.     As a result of Defendant’s reproduction, distribution and public display of the

Copyrighted Work, Defendant had access to the Copyrighted Work prior to its commencement

of infringing activities.

        22.     By its actions set forth above, Defendant has infringed and violated Plaintiff’s

exclusive rights in the Copyrighted Work in violation of the Copyright Act, 17 U.S.C. §501.

        23.     Defendant’s infringement of Plaintiff’s copyrights has been willful and deliberate,

or at a minimum undertaken in reckless disregard of Plaintiff’s exclusive copyrights in the

Copyrighted Work, and Defendant has profited from its infringing conduct at the expense of

Plaintiff.

        24.     As a direct and proximate result of Defendant’s infringement of Plaintiff’s

exclusive rights in the Copyrighted Work, Plaintiff is entitled to recover its actual damages

resulting from Defendant’s unauthorized and uncompensated uses of the Copyrighted Work, and

in addition, Plaintiff is entitled to recover damages based on a disgorgement of Defendant’s

profits connected to sales of its services to customers who visited its Website while Defendant

displayed and distributed the Copyright Work without authorization, pursuant to 17 U.S.C.

§ 504(b).

        25.     In the alternative, and at Plaintiff’s election prior to final judgment entering,

Plaintiff is entitled to an award of statutory damages, up to a maximum amount of $150,000, as a

result of Defendant’s willful infringement of the Copyrighted Work, or up to a maximum amount

of $30,000 if Defendant’s infringement is determined not to have been willful, pursuant to 17

U.S.C. § 504(c).

        WHEREFORE, Plaintiff demands judgment as follows:
                                                 5
       Case: 1:21-cv-01095 Document #: 1 Filed: 02/24/21 Page 6 of 7 PageID #:6




       1.      A declaration that Defendant has infringed Plaintiff’s copyrights in the

Copyrighted Work in violation of the Copyright Act;

       2.      A declaration that such infringement has been willful;

       3.      An award of Plaintiff’s actual damages and a disgorgement of Defendant’s

profits, under 17 U.S.C. § 504(b), as shall be determined at trial, or, at Plaintiff’s election, an

award of statutory damages in an amount determined at trial, pursuant to 17 U.S.C. §§ 504(c);

       4.      An award of Plaintiff’s costs and expenses incurred in this action, including his

reasonable attorneys’ fees, pursuant to 17 U.S.C. § 505;

       5.      An award of interest, including pre-judgment interest, on the foregoing sums;

       6.      A permanent injunction prohibiting Defendant, its employees, agents, officers,

directors, attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert

and participation with Defendant, from:

               (a)     directly or indirectly infringing Plaintiff’s copyrights or continuing to

                       market, offer, sell, dispose of, license, lease, transfer, publicly display,

                       advertise, reproduce, develop or manufacture any works derived or copied

                       from the Plaintiff’s Copyrighted Work or to participate or assist in any

                       such activity; and

               (b)     directly or indirectly reproducing, displaying, distributing, otherwise

                       using, or retaining any copy, whether in physical or electronic form, of the

                       Copyrighted Work.

       7.      For such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

               Plaintiff hereby demands a trial by jury pursuant to Fed. R. Civ. P. 38.



                                                  6
      Case: 1:21-cv-01095 Document #: 1 Filed: 02/24/21 Page 7 of 7 PageID #:7




Dated: February 24, 2021                     Respectfully submitted,

                                             DUANE MORRIS LLP

                                             /s/ Keith M. St. Aubin
                                             Mark A. Bradford
                                             Keith M. St. Aubin
                                             Duane Morris LLP
                                             190 South LaSalle Street, Suite 3700
                                             Chicago, IL 60603-3433
                                             312 499 6700
                                             mabradford@duanemorris.com
                                             kstaubin@duanemorris.com

                                             Counsel for Plaintiff Minden Pictures, Inc.




                                         7
